Citation Nr: 0508486	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  01-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


REMAND

The veteran had active military service from July 1950 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In May 2003, the Board remanded the veteran's case.  
Specifically, the Board directed the RO, in pertinent part, 
to obtain the veteran's VA records from the 1980's to the 
present.  The RO subsequently requested the veteran's VA 
treatment records from the VA medical treatment facility in 
Columbia, South Carolina for the period from June 1978 to May 
1998.  The RO also requested the veteran's VA treatment 
records from the VA medical treatment facility in Asheville, 
North Carolina.  Upon completion of the above development, 
the RO again returned the veteran's claims file to the Board 
for appellate review.

In an October 2003 decision, the Board found that new and 
material evidence had not been received to reopen a 
previously denied claim of service connection for an acquired 
psychiatric disorder.  The veteran appealed the Board's 
October 2003 decision to the United States Court of Appeals 
for Veterans Claims (Court).  

Pursuant to a joint motion to vacate and remand dated in 
August 2004, the parties to the appeal agreed that the RO had 
not specifically followed the Board's May 2003 remand 
instructions, and the Board had not acted to ensure 
compliance with the remand instructions.  

In light of the above, the veteran's VA outpatient treatment 
records and in-patient hospitalization records for the period 
of May 1998 to the present should be obtained from the VA 
treatment facilities located in Asheville, North Carolina, 
Greenville, North Carolina, and Columbia, South Carolina.  In 
addition, the veteran's VA outpatient treatment records and 
in-patient hospitalization records for the period from June 
1978 to May 1998 should be obtained from the VA treatment 
facility in Greenville, North Carolina.  

Accordingly this case is REMANDED for the following:

1.	The veteran's VA outpatient treatment 
records and in-patient hospitalization 
records for the period from May 1, 1998 to 
the present should be obtained from the VA 
medical facilities in Columbia, South 
Carolina, Asheville, North Carolina, and 
Greenville, North Carolina.  In addition, 
the veteran's VA outpatient treatment 
records and in-patient hospitalization 
records for the period from June 1978 to 
May 1998 should also be obtained from the 
VA medical facility in Greenville, North 
Carolina.  All efforts to obtain these 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available

2.	The veteran should also be requested to 
identify any other sources of VA 
outpatient treatment or in-patient 
hospitalization relating to psychiatric 
disability.  If the veteran does not 
believe that the request set forth in 
paragraph 1 above is sufficient, either as 
to dates or location of treatment, he 
should contact the RO with specific 
instructions regarding the location and 
date of treatment.  To the extent that the 
veteran identifies additional sources or 
dates of VA outpatient treatment or in-
patient hospitalization, the RO must 
attempt to obtain such records.  All 
efforts to obtain these records should be 
fully documented, and the facilities must 
provide a negative response if records are 
not available.  

3.	Upon completion of the requested 
development, the veteran's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted 
and is completed in full.  If it is 
determined that any development is 
incomplete, then appropriate corrective 
action should be taken.

4.	The veteran's claim to reopen should then 
be reviewed and if the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, as well as any 
amendments to those regulations.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

